UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC. 20549 FORM 10-Q/A (Amendment No. 1) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended December 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File No. 000-31639 INTERAMERICAN GAMING, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 88-0436364 (State or Other Jurisdiction ofIncorporation) (I.R.S. Employer Identification No.) 3565 King Road, Suite 102 King City, Ontario Canada L7B 1M3 (Address of Principal Executive Offices) (905) 833-9846 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated file o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of shares of common stock outstanding as of March 1, 2013: 169,944,901. Explanatory Note InterAmerican Gaming, Inc. (the “Company”) is filing this Amendment No. 1 (“Amendment No. 1”) to its Quarterly Report on Form 10-Q for the quarter ended December 31, 2010 to include Exhibits 31.1, 31.2, 32.1 and 32.2 as required by Part II, Item 6 (Exhibits) of Form 10-Q.No other information included in the Company’s Form 10-Q for the quarter ended December 31, 2010, as filed with the U.S. Securities and Exchange Commission on March 15, 2013 (the “Form 10-Q”), is changed by this Amendment No. 1.In addition, this Amendment No. 1 does not reflect events that have occurred after March 15, 2013, nor does it modify or update those disclosures in the Form 10-Q that may have been affected by subsequent events. 2 PART II Other Information Item 6.Exhibits And Reports On Form 8-K (a)Exhibits.Exhibits included or incorporated by reference herein: See Exhibit Index. EXHIBIT INDEX NumberExhibit Description Articles of Incorporation (incorporated by reference to Exhibit 3 of the Registration Statement on Form 10-SB filed on September 28, 2000). Certificate of Amendment to Articles of Incorporation (incorporated by reference to Exhibit 2 of the Form 10-SB filed on September 28, 2000). Certificate of Amendment to Articles of Incorporation dated October 13, 2000. (incorporated by reference to Exhibit 3.3 of the Form 10-QSB filed on September 28, 2000) ByLaws (incorporated by reference to Exhibit 3.3 of the Form 10-QSB filed on November 7, 2001) Section 302 Certification of Chief Executive Officer * Section 302 Certification of Chief Financial Officer * Section 906 Certification of Chief Executive Officer * Section 906 Certification of Chief Financial Officer * * Filed herein. 3 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. INTERAMERICAN GAMING, INC. Dated: March 18, 2013 /s/ Marc Askenasi /s/ J. Graham Simmonds Name: Marc Askenasi Name: J. Graham Simmonds Title: Chief Executive Officer Title: Interim Chief Financial Officer 4
